Citation Nr: 0600761	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  04 24 952	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for sinus 
congestion.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
valvular heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1943 to April 
1946.

In an April 2002 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for sinus 
congestion.  In a February 2003 decision, the Board denied 
entitlement to service connection for valvular heart disease.  
This appeal arises from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) special processing 
unit in Cleveland, Ohio.   

The case has since been transferred to the Newark, New 
Jersey, VA Regional Office (RO).  

In May 2005, the veteran presented testimony at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is 
in the record.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  By decision of April 2002, the Board denied entitlement 
to service connection for sinus congestion and properly 
notified the veteran of that decision.  

3.  Evidence received by VA since the April 2002 Board 
decision is cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim and 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for sinus 
congestion.

4.  By decision of February 2003, the Board denied 
entitlement to service connection for valvular heart disease 
and properly notified the veteran of that decision.  

5.  Evidence received by VA since the February 2003 Board 
decision is either cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim and/or does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for valvular heart disease.


CONCLUSIONS OF LAW

1.  The April 2002 Board decision, which denied entitlement 
to service connection for sinus congestion, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).  

2.  New and material evidence has not been received since the 
April 2002 Board decision to reopen the veteran's claim for 
entitlement to service connection for sinus congestion.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  The February 2003 Board decision, which denied 
entitlement to service connection for valvular heart disease, 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2005).  

4.  New and material evidence has not been received since the 
February 2003 Board decision to reopen the veteran's claim 
for entitlement to service connection for valvular heart 
disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005).  VA has also undertaken to tell claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2005).  

With respect to VA's duty to assist a claimant who desires to 
reopen a claim, VA must assist in obtaining records that are 
(1) not in the custody of a Federal department or agency; (2) 
in the custody of a Federal department or agency; and, (3) in 
a claim for compensation, VA must also attempt to obtain 
service medical records, if relevant, other relevant records 
pertaining to active military service that are held by a 
government agency, VA medical records and examination 
reports, or any such records of examination or  treatment 
authorized by VA, and any other relevant record held by any 
Federal department or agency.  The claimant must provide 
enough information to identify and locate the existing 
records.  38 C.F.R. § 3.159(c) (2005).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
In July 2003, VA sent a letter notifying the veteran that new 
and material evidence was necessary to reopen the claim of 
entitlement to service connection for valvular heart disease.  
The July 2003 letter also told the veteran what evidence he 
was responsible for obtaining, what evidence VA would 
undertake to obtain, and requested that he send in any 
medical information relevant to his claim.  

Although VA's special processing unit in Cleveland, Ohio, 
failed to address whether new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for sinus congestion, in June 2004 the RO issued a 
statement of the case that correctly informed the veteran 
that new and material evidence was necessary to reopen both 
claims.  The SOC informed the veteran of the evidence 
necessary to substantiate the claims and cited the correct 
new and material evidence standard found at 38 C.F.R. 
§ 3.156(a) (2005).  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  Service 
medical records have been obtained.  VA examination reports, 
treatment records, private medical reports, and a hearing 
transcript are associated with the claims files.  All 
identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A(b)-(d) (West 2002 
& Supp. 2005; 38 C.F.R. § 3.159(c) (2005).

VA provided required VCAA notice prior to the initial adverse 
decision, as recommended in Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  In Short Bear v. Nicholson, 19 Vet. 
App. 341, (2005), the Court determined that only VA's failure 
to point out what evidence is needed to substantiate the 
claim would be unfairly prejudicial to the veteran.  In the 
present case, VA has pointed out what evidence would 
constitute new and material evidence to reopen the claims.  
Thus, no unfair prejudice to the veteran will result in Board 
adjudication at this time.  



Reopening

In July 2003, the veteran requested that both service 
connection claims be reopened.  Because this claim was 
received since August 29, 2001, the amended version of 
38 C.F.R. § 3.156(a) applies. 

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means evidence 
that by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

Sinus Congestion

The pertinent evidence on file at the time of the April 2002 
Board decision consists of few service medical records 
(SMRs), service personnel documents, a VA examination report, 
private medical records, a personal diary that the veteran 
kept during WWII, and his testimony, statements, claims, and 
pleadings.  

The veteran's separation examination report, dated in April 
1946 is of record and reflects no relevant abnormality.  His 
service personnel documents reflect that he received the 
Combat Infantryman Badge during WWII.

The veteran's personal diary reflects that he received nose 
drops on January 15, 1946, for sinusitis.  

Evidence previously before the Board also includes a 
September 1998 VA compensation examination report that 
reflects that the sinuses were normal, as shown by X-ray and 
personal examination, although the veteran reported recurrent 
post nasal drip and post nasal catarrh (inflammation of a 
mucous membrane, with a free discharge, Dorland's Illustrated 
Medical Dictionary 278 (28th ed. 1994)). 

Private medical reports reflect chronic paranasal sinusitis 
in 1962.  Other private records reflect treatment for cold, 
sore throat, and chronic rhinitis in 1996 and 1997.  

In March 1999, the veteran reported that about two years 
after active service, he wrote to the Army to find out what 
medication had used to treat his sinus condition during 
active service, but, he reported, they had no record.

In a May 2001 substantive appeal, the veteran reported that 
cold symptoms arose at Camp Davis, North Carolina, on August 
31, 1943.  He went to sick call.  He recalled that in 
September 1943 a physician told him that he had a sinus 
condition.  In January 1946, he was given nose drops, which 
cleared up the sinus condition.  He said that he was not 
treated further during active service because it was not 
thought to be worthwhile.  He said that as the years went by 
his sinus condition worsened.  

In January 2002, the veteran testified that he sought 
treatment for a cold in France in 1945.  He testified that he 
had been treated for sinus congestion for over 30 years. 

Based on the above evidence, the Board found that no 
competent evidence linked sinus congestion to active military 
service.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 
38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 
1326 (Fed. Cir. 2004).  Because the Chairman did not order 
reconsideration of the Board's decision, it is final.

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  
Furthermore, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans, was not 
altered by the ruling in Hodge, and continues to be binding 
precedent).  The Board is required to give consideration to 
all of the evidence received since the last disallowance, in 
this case, since the Board decision dated in April 2002.  
Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence of possible relevance to the sinus congestion 
claim and which has been received by VA since the April 2002 
Board decision includes a letter, which VA received in 
December 2002, and testimony offered in May 2005.  

In the letter, the veteran recalled a conversation with a 
service comrade during active service.  The veteran recalled 
that his comrade remarked about the veteran's coughing, 
spitting, and clearing his throat.  The veteran also recalled 
that his sinus condition was not as prominent in 1946 as it 
currently was and that his separation examination was very 
short.  The veteran reported that even though the VA examiner 
found no sinus disorder, he did have constant post nasal 
drip. 

In May 2005, the veteran testified before the undersigned 
that he was first treated for a sinus condition in France in 
1946.  He testified that X-rays showed post nasal drip, for 
which the doctor gave nose drops.  He testified that he had 
problems with sinus congestion ever since. 

Comparing this information with that submitted earlier, the 
Board finds that the earlier submitted evidence essentially 
included this information.  This newly submitted evidence is 
therefore cumulative and redundant.  According to § 3.156, 
new and material evidence can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior decision.  Thus, this evidence is not new and material 
as contemplated by 38 C.F.R. § 3.156(a) (2005) and does not 
provide a basis to reopen the claim.  38 C.F.R. § 5108 (West 
2002).  

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously denied claim, the April 2002 decision remains 
final.  Accordingly, the veteran's claim of entitlement to 
service connection for sinus congestion is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005) 

Valvular Heart Disease

The pertinent evidence on file at the time of the February 
2003 Board decision consists of SMRs, service personnel 
documents, a VA examination report, private medical records, 
a personal diary that the veteran kept during WWII, and his 
testimony, statements, claims, and pleadings.  

The veteran's separation examination report, dated in April 
1946 is of record and reflects no relevant abnormality.  

The veteran's personal diary reflects that he went on sick 
call in September 1943 with a temperature of 100.  His diary 
reflects that a January 1946 chest X-ray was normal.  

Evidence considered by the Board in February 2003 also 
includes a September 1998 VA compensation examination report 
that reflects that an X-ray showed a normal-sized heart.  
During the examination, the veteran reported that he had been 
told during active military service that he had a heart 
murmur.  The physician auscultated a diastolic murmur and 
offered a diagnosis of valvular heart disease.  

In October 2002, a VA physician reviewed the claims file and 
examined the veteran.  The physician offered diagnoses of 
mitral valve prolapse, history of atrial fibrillation, and 
mild right sinus dilation.  The physician noted that this 
could be due to a congenital deformed valve.  The physician 
opined that there was no evidence that the veteran suffered 
from any heart disease prior to 1996 nor was there any 
evidence that any known cause of heart disease was present 
during active service or within a year of discharge.  

Private medical evidence considered by the Board in February 
2003 includes a report of examination performed in 1962 that 
reflects that the veteran had no pallor, was a non-smoker, 
and had no heart abnormality.  Private records dated in 1962, 
1963, and 1964 reflect no relevant abnormality.  Private 
reports dated in the 1990s confirm valvular heart disease.  

In a May 2001 substantive appeal, the veteran reported that 
his first indication of a heart murmur was at Camp Davis, 
North Carolina, on August 31, 1943.  He went to sick call for 
a cold and passed out, which he felt had been caused by the 
heat.  He recalled that on September 6, 1943, he was informed 
that he was close to having pleurisy.  A physician asked him 
at that time if he had dizzy spells.  After discharge from 
the hospital, he again passed out during a formation.  

In January 2002, the veteran testified that he was 
hospitalized for pneumonia during active service and was told 
at that time that he had a murmur.  At that time, he recalled 
having occasional dizzy spells.  He testified that that he 
collapsed in formation after release from the hospital, but 
that a medic attributed that to exertion.  He had one or two 
more dizzy spells while overseas.  

Based on the above evidence, in February 2003 the Board found 
that the preponderance of the evidence was against the claim 
of entitlement to service connection for valvular heart 
disease.  Because the Chairman did not order reconsideration 
of the Board's decision, it is final.

Evidence of possible relevance to the valvular heart disease 
claim that VA has received since the February 2003 Board 
decision includes a private medical report dated in March 
2003 and testimony offered at a May 2005 hearing.  

In March 2003, David MacKinnon, M.D., reported that, based on 
the veteran's own recollection of a murmur during active 
service, it was "very likely" that the murmur had been 
present for the veteran's entire life.  The physician 
attributed the murmur to mitral valve prolapse and mitral 
regurgitation.

In May 2005, the veteran testified before the undersigned 
that he was hospitalized in 1943, at which time a doctor 
asked if he had dizzy spells.  He responded to the doctor 
with a "no" because he wanted out of the hospital.  He 
testified that he passed out the first evening out of the 
hospital and a medic suggested that it was due to excitement.  
He recalled no heart-related treatment until around 1990. 

Comparing the new testimony with that submitted earlier, the 
Board finds that the earlier submitted evidence essentially 
duplicates any information obtained during the May 2005 
hearing.  The May 2005 testimony is therefore evidence that 
is deemed to be cumulative and redundant.  According to 
§ 3.156, new and material evidence can neither be cumulative 
nor redundant of the evidence of record at the time of the 
last prior decision.  Thus, this evidence is not new and 
material as contemplated by 38 C.F.R. § 3.156(a) (2005) and 
does not provide a basis to reopen the claim.  38 C.F.R. 
§ 5108.  

Concerning the March 2003 private medical report, although it 
is new evidence, it does not raise a reasonable possibility 
of substantiating the claim, because it suggests only that a 
congenital heart valve defect had become symptomatic in the 
1990s.  This is essentially what a VA cardiologist found in 
October 2002.  This opinion does not tend to show that 
valvular heart disease began during or within a year of 
discharge from active military service.  Moreover, assuming 
arguendo that congenital valvular heart disease preexisted 
active military service, neither does the private opinion 
tend to suggest any increase in severity during active 
military service.  Thus, this medical evidence does not raise 
a reasonable possibility of substantiating the claim.

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously denied claim, the February 2003 decision remains 
final.  Accordingly, the veteran's claim of entitlement to 
service connection for valvular heart disease is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005) 




ORDER

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for sinus 
congestion is not reopened.    

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for valvular heart 
disease is not reopened.    



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


